

Exhibit 10.10






exhibit1010image1.jpg [exhibit1010image1.jpg]
March 1, 2018
_________________
_________________
Re:    Special Retention Bonus Plan
Dear _________________,
In recognition of your contributions and to reward you for your continued
service to Brookdale, the Compensation Committee of the Company’s Board of
Directors has determined that, in addition to the standard annual cash incentive
plan applicable to your position, you are eligible to participate in a special
retention bonus plan (the “Retention Plan”), subject to the terms and conditions
described herein.
Under the Retention Plan, in exchange for your continued service to and
employment with Brookdale, Brookdale will pay you a one-time, lump-sum retention
bonus in the total gross amount of $__________(1) (the “Retention Bonus”). The
Retention Bonus will become payable only upon your remaining actively and
continuously employed by Brookdale through December 13, 2018 (such date, the
“Bonus Accrual Date”).
The additional terms and conditions attached hereto, which are incorporated
herein by reference, shall also apply to the Retention Plan.
Thank you for all of your efforts.
/s/ Cindy Baier
Cindy Baier
President and Chief Executive Officer








_________________
(1)
The amount awarded to the Company’s named executive officers was $350,000 for
Cedric T. Coco and $450,000 for Mary Sue Patchett.







exhibit1010image2.gif [exhibit1010image2.gif]

--------------------------------------------------------------------------------






Additional Terms, Conditions and Definitions
1.    Payment. Payment of the Retention Bonus will be made as soon as
administratively possible, but in no event later than thirty (30) days after the
Bonus Accrual Date.
2.    Termination of Employment. You forfeit your eligibility for any portion of
the Retention Bonus if you are not actively and continuously employed through
the Bonus Accrual Date. Notwithstanding the foregoing, if your employment is
terminated due to death or permanent or total disability, you (or your estate)
will receive a prorated amount as of the date of termination, subject to other
terms and conditions of the Retention Plan.
3.    Taxes. Payment of the Retention Bonus will be subject to all applicable
tax withholdings.
4.    Not a Contract for Employment. The Retention Plan shall not be deemed to
constitute a contract between Brookdale and any participant. The provisions of
the Retention Plan shall not be deemed to abridge or limit any managerial right
of Brookdale to change any participant’s at-will employment status, to give any
participant the right to be retained in employment for any specific period of
time, or to interfere with the right of Brookdale to discharge any participant
at any time regardless of the effect which such discharge may have upon him or
her as a participant. By his or her act of participation in the Retention Plan,
each participant on behalf of himself or herself and his or her heirs, assigns
and beneficiaries shall be deemed conclusively to have agreed to and accepted
the terms and conditions of the Retention Plan.
5.    Plan Interpretation. The Compensation Committee of the Company’s Board of
Directors retains the right to interpret the provisions hereof. Any decision
made by the Compensation Committee shall be final and binding on each
participant.
6.    Effect on Other Plans and Policies. The Retention Plan represents a
special one-time bonus and will be deemed not to be part of any participant’s
actual or target annual base salary, bonus or total compensation for purposes of
any other plan, policy or agreement applicable to any participant.


7.    Section 409A. It is intended that (i) each payment or installment of
payments provided under the Retention Plan is a separate “payment” for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”), and (ii) that the payments satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A, including those provided under
Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v).
Notwithstanding anything to the contrary herein, if (i) on the date of your
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)), you are deemed to be a “specified employee” (as such term is
defined under Treasury Regulation 1.409A-1(i)(1)) of Brookdale, as determined in
accordance with the company’s “specified employee” determination procedures, and
(ii) any payments to be provided to the you pursuant to the Retention Plan which
constitute “deferred compensation” for purposes of Section 409A are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A if provided at the time
otherwise required under the Retention Plan, then such payments shall be delayed
until the date that is six (6) months after the date of your “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) or, if
sooner, the date of your death. Any payments delayed pursuant to this Section 7
shall be made in a lump sum on the first day of the seventh month following your
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of your death. The Retention Policy shall
be interpreted in accordance with, and Brookdale and the participant will use
their best efforts to achieve timely compliance with, Section 409A and the
Treasury Regulations and other interpretive guidance promulgated thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date of the Retention Policy, to the extent applicable.




--------------------------------------------------------------------------------





By his or her act of participation in the Retention Plan, each participant on
behalf of himself or herself and his or her heirs, assigns and beneficiaries
shall be deemed conclusively to have agreed and acknowledged that (i) Brookdale
does not make any representations with respect to the application of Section
409A to any tax, economic or legal consequences of any payments payable to you
under the Retention Plan; (ii) you have obtained independent tax advice
regarding the application of Section 409A to the payments due to you hereunder,
(iii) you retain full responsibility for the potential application of Section
409A to the tax and legal consequences of payments payable to you hereunder and
(iv) Brookdale shall not indemnify or otherwise compensate you for any violation
of Section 409A that may occur in connection with the Retention Plan.




